DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    329
    196
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al (US 8272637).

            As to claim 1, Asada  et al discloses a medium supporting structure in the form of a discharge tray (40 shown in Figs. 4A, 4B, 7A-7C, 8, 9A-9C, 10) and an image recording device comprising said medium supporting structure.  The medium supporting structure comprising: 
          a first member (42 )supported by a main body of a recording device configured to perform recording onto a medium; and
       a second member (41 ) that includes a support surface configured to support the medium and is coupled to the first member to be movable relatively to the first member, in a transport direction of the medium on the support surface as a movement direction of the second member, wherein
                the second member (41) is configured to be housed in the first member (42), and includes 
                   a frame body forming an outer peripheral portion of the second member, and 
.  


    PNG
    media_image2.png
    897
    784
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    910
    747
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    431
    357
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .

        Claims 2-15 are allowable at least because of the inclusion of the limitations: “The medium supporting structure according to claim 1, wherein 
       each of the plurality of ribs includes 
             a rib main body, and 
              a support-surface forming portion that is integrally coupled to the rib main body to form the support surface, and
            when a surface orthogonal to a direction, in which the rib extends, is a transverse cross section and the transverse cross section is seen in plan view, a length of the support-surface 92 forming portion in an orthogonal direction that is orthogonal, along the support surface, to the direction in which the rib extends is greater than a length of the rib main body in the orthogonal direction. “, which set forth in the claim combinations , are neither taught nor suggested by the prior art of record.




    PNG
    media_image5.png
    871
    1145
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    442
    775
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853